UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4943


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRENESIA S. DOCTOR, a/k/a Neenee,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:07-cr-00302-DCN-1)


Submitted:   December 10, 2010            Decided:   December 30, 2010


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Wesley Locklair, III, LOCKLAIR & LOCKLAIR, PC, Columbia,
South Carolina, for Appellant.    Alston Calhoun Badger, Jr.,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Trenesia      S.     Doctor     appeals     her    conviction         and   the

eighty-eight        month    sentence         imposed     by     the     district     court

following     her     guilty     plea    to    conspiracy       to   possess     with     the

intent to distribute five kilograms or more of cocaine and fifty

grams    or    more    of    cocaine        base     in   violation       of   21    U.S.C.

§§ 841(a), (b)(1)(A), 846 (2006).                    Doctor’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that, in his opinion, there are no meritorious issues

for appeal, but questioning whether the district court properly

denied Doctor’s request for a downward departure based on the

safety    valve     provision       in     U.S.      Sentencing      Guidelines      Manual

(“USSG”) § 5C1.2(a) (2007).                 Doctor was advised of her right to

file a pro se supplemental brief, but has not done so.                                    We

affirm.

              We review Doctor’s sentence for abuse of discretion.

Gall v. United States, 552 U.S. 38, 51 (2007).                           The first step

in this review requires us to ensure that the district court

committed no significant procedural error.                           United States v.

Evans,    526     F.3d      155,     161      (4th     Cir.     2008).         Significant

procedural errors include “‘failing to calculate (or improperly

calculating) the Guidelines range, . . . failing to consider the

[18 U.S.C.] § 3553(a) factors, . . . or failing to adequately

explain the chosen sentence--including an explanation for any

                                              2
deviation from the Guidelines range.’”                         United States v. Carter,

564 F.3d 325, 328 (4th Cir. 2009) (quoting Gall, 552 U.S. at

51).      We then consider the substantive reasonableness of the

sentence, taking into account the totality of the circumstances.

Gall, 552 U.S. at 51.

               Doctor questions whether the district court properly

denied her request for a downward departure based on the safety

valve    provision,          USSG    § 5C1.2(a).          Our       review    of    the   record

leads     us     to     conclude       that      the      district         court      correctly

determined          that     Doctor     failed       to       establish       that    she    had

satisfied all the requirements for application of the safety

valve.

               We     also    conclude     that      the       district      court     properly

reduced    the       required       120-month       sentence        by   thirty-two       months

pursuant to USSG §§ 5C1.3, 5K2.23 because Doctor had served a

state sentence of that length based on conduct that was included

as relevant conduct to the instant offense of conviction.                                   Thus,

we conclude that the district court properly calculated Doctor’s

guideline range.              The eighty-eight month statutorily required

sentence that Doctor received is per se reasonable.                                  See United

States    v.     Farrior,       535     F.3d    210,      224       (4th     Cir.    2008)    (“A

statutorily         required        sentence    .    .    .    is    per     se    reasonable).

Therefore,          Doctor’s         sentence        is       both       procedurally         and

substantively reasonable.

                                                3
            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore     affirm     the    district    court’s     judgment.

This court requires that counsel inform Doctor in writing of her

right to petition the Supreme Court of the United States for

further review.          If Doctor requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Doctor.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented    in   the    materials

before    the    court    and   argument     would   not     aid   the   decisional

process.

                                                                           AFFIRMED




                                         4